     Case: 1:20-cv-00734 Document #: 32 Filed: 09/23/20 Page 1 of 1 PageID #:167

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Ryan A. Thomas, et al.
                                   Plaintiff,
v.                                                    Case No.: 1:20−cv−00734
                                                      Honorable Mary M. Rowland
Illinois State Police, et al.
                                   Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, September 23, 2020:


        MINUTE entry before the Honorable Mary M. Rowland: Plaintiffs' motion for
leave to file second amended complaint [31] is granted. Plaintiffs new complaint is due by
10/16/20. Defendants' motion to dismiss [26] is denied as moot. Any objection to the
motion to reassign case [29] is also due from Plaintiff by 10/16/20. Reply due 11/6/20.
The court will hold off on discovery until these initial matters get settled. Mailed notice.
(dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
